Citation Nr: 0432398	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  99-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	Stephen G. Allen, Attorney at 
Law



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1957 to December 
1981.  The veteran died in December 1997 and the appellant is 
his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The appellant's case was remanded by 
the Board in August 2003 for adjudication of challenges to 
prior rating decisions on the basis of clear and unmistakable 
error (CUE).  It is again before the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1957 to 
December 1981.

2.  The veteran did not appeal rating decisions dated March 
26, 1982, May 10, 1982, July 20, 1994, and October 21, 1997.  
Those decisions became final.

3.  The veteran died in December 1997, of cardiac arrest.  
Listed on the death certificate as other significant 
conditions that contributed to death but did not result in 
the underlying cause were atherosclerotic vascular disease, 
paraplegia, and lumbar stenosis.  

4.  At the time of the veteran's death, he was assigned a 
combined 20 percent disability evaluation, effective from 
January 1, 1982.  Service connection was in effect for a 
herniated nucleus pulposus of the lumbar spine, evaluated as 
20 percent disabling, and for bilateral hearing loss, a 
lesion of the right lung, and prostatic calculi with 
microscopic hematuria by history, each assigned 
noncompensable disability evaluations.  

5.  The appellant submitted her claim for DIC benefits under 
38 U.S.C.A. § 1318 in January 1998.

6.  The veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death; he was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and the veteran was 
never a prisoner of war.

7.  The appellant has not successfully alleged that either 
the correct facts as they were known at the time of the March 
26, 1982, May 10, 1982, July 20, 1994, or October 21, 1997, 
rating decision were not before the adjudicator, or that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.


CONCLUSIONS OF LAW

1.  The appellant has not made a valid claim of clear and 
unmistakable error in rating decisions dated March 26, 1982, 
May 10, 1982, July 20, 1994, or October 21, 1997.  38 C.F.R. 
§ 3.105 (2004).

2.  The requirements for entitlement to DIC under 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from June 1957 to December 
1981.  He retired from service, based on years of service in 
December 1981.

The appellant's current claim is based on entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, to include a challenge, 
based on CUE, to rating decisions made by the RO during the 
veteran's lifetime.  Specifically, the appellant has 
challenged rating decisions dated March 26, 1982, May 10, 
1982, July 20, 1994, and October 21, 1997.  The analysis of 
her CUE claims will be discussed infra.

If the veteran's death is not determined to be service 
connected, as was determined in September 2002 by the Board, 
a surviving spouse may still be entitled to DIC benefits.  
Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are 
payable to the surviving spouse of a "deceased veteran" in 
the same manner as if the death were service connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disabilities rated totally disabling.  
38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2004).  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 
38 U.S.C.A. § 1318.  It appears that some of the confusion 
has been clarified in two recent decisions from the United 
States Court of Appeals for the Federal Circuit.  However, a 
discussion of the evolution of the handling of such claims is 
pertinent in the understanding why this claim must now be 
denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, it 
was held that the claimant must set forth the alleged basis 
for the veteran's entitlement to a total disability rating 
for the 10 years immediately preceding his death.  Cole v. 
West, 13 Vet. App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as an additional 
basis for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation had no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381. 

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  In short, a claimant must show that the 
veteran met the statutory requirements for a total disability 
rating at the time of death, or would have met the 
requirements but for CUE in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 U.S.C.A. § 1318, 38 C.F.R. § 3.22.

At the time of his death in December 1997, the veteran was 
assigned a combined 20 percent disability evaluation, 
effective from January 1, 1982.  Service connection was in 
effect for a herniated nucleus pulposus of the lumbar spine, 
evaluated as 20 percent disabling, and for bilateral hearing 
loss, a lesion of the right lung, and prostatic calculi with 
microscopic hematuria by history, each assigned 
noncompensable disability evaluations.  Thus, he clearly does 
not meet the requirements of having a total disability rating 
for the requisite period prior to his death.  

The remaining issue for consideration is whether the 
requirements for a total disability rating would have been 
met but for CUE in a previous rating decision.  The 
appellant, through her attorney, has alleged that there was 
CUE in rating decisions dated March 26, 1982, May 10, 1982, 
July 20, 1994, and October 21, 1997.  The Board notes that 
the veteran did not perfect an appeal of the decisions being 
challenged and they consequently became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2004).

The Board also notes that the appellant had previously 
identified the three earlier rating decisions at issue by the 
date of the letter providing notice of the respective rating 
actions.  This was addressed in the August 2003 Board remand 
such that the proper dates for the challenged rating 
decisions was established as noted above.  

The appellant, through her attorney, has submitted arguments 
in July 1999, September 1999, November 1999, and September 
2000 regarding her claim.  She maintains that there was CUE 
in the cited rating decisions for failure to grant service 
connection for multiple sclerosis (MS).  A careful reading of 
the several submissions from the appellant does not reflect 
any argument that the veteran's service-connected herniated 
nucleus pulposus was erroneously rated at less than 100 
percent disabling or that a TDIU rating due to the level of 
disability related to that disorder was in order.  

A claim of CUE is a collateral attack on a final decision by 
a VA RO or the Board.  Cook v. Principi, 318 F.3d 1334, 1342 
(Fed. Cir. 2002) (en banc), cert. denied, 539 U.S. 926 
(2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999), 
cert. denied, 528 U.S. 967 (1999).  Pursuant to 38 U.S.C.A. 
§ 5109A(a), a RO decision is subject to revision on the 
grounds of CUE.  See also 38 U.S.C.A. § 7111(a) (revision of 
Board decisions based on CUE).  "In order for there to be a 
valid claim of [CUE], there must have been an error in the 
prior adjudication of the claim.  Either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied."  Russell v. Principi, 
3 Vet. App. 310, 313 (1992) (en banc).  CUE exists only when 
the error is outcome determinative, that is, the error is 
such that the outcome would have undisputedly been changed.  
Cook, 318 F.3d at 1344; Bustos, 179 F.3d at 1381.  
Disagreements about how the facts were weighed or evaluated 
and failures of the duty to assist cannot be CUE.  If the 
evidence establishes CUE, an undebatable, outcome-
determinative error, the prior decision must be reversed or 
revised, 38 U.S.C.A. §§ 5109A(a), and the decision 
constituting the reversal or revision "has the same effect 
as if the decision had been made on the date of the prior 
decision," 38 U.S.C.A. §§ 5109A(b).  

In this case, the appellant has not raised any specific 
allegation of error other than service connection for MS was 
not addressed in the several rating decisions that are being 
challenged.  She has identified a VA discharge summary for a 
period of hospitalization from May 25, 1994, to June 8, 1994, 
and a VA examination report dated in January 1997 as evidence 
that the veteran's disabling condition was MS and that the RO 
should have considered such a claim and granted service 
connection for the disease.

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2003).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2003).  The United States 
Court of Appeals for Veterans Claims (Court), has explicitly 
stated that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

In reviewing the evidence of record at the time of the March 
26, 1982, May 10, 1982, July 20, 1994, and October 21, 1997, 
rating decisions, the Board finds no evidence that the 
veteran had submitted either a formal or informal claim of 
service connection for MS.  The veteran sought a higher 
rating for his initial disability determination related to 
his herniated nucleus pulposus that was addressed by the 
March 26 and May 10, 1982, rating decisions.  He submitted a 
claim for an increased rating for his service-connected 
herniated disc in December 1993 that was denied by the RO in 
the July 20, 1994, rating decision.  Finally, the veteran 
submitted another claim for an increased rating for his 
service-connected herniated disc disability in December 1996 
and a claim for a TDIU rating in January 1997.  The October 
21, 1997, rating decision denied both claims.  

In summary, the argument raised is that the veteran should 
have been granted service connection for MS, and the four 
challenged decisions are clearly and unmistakably erroneous 
for not adjudicating such a claim and establishing service 
connection for the veteran.  Such an argument is, in essence, 
an argument that there was a failure in the duty to assist 
the veteran.  A breach of the duty to assist does not vitiate 
the finality of a RO decision.  Cook, 318 F.3d at 1341.  
Therefore, the Board concludes that the appellant has not 
raised a valid claim of CUE.  

As the appellant has failed to submit a valid claim of CUE, 
that portion of her claim is dismissed without prejudice.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. § 1318 in this case are not met.  
That is, the veteran was not rated as 100 percent for at 
least 10 years prior to his death.  Nor was the veteran 
continuously rated as totally disabled for five years after 
service.  There is no evidence to show that the veteran was 
ever a prisoner of war to warrant consideration under that 
provision.  Finally, there is no finding of CUE in the 
challenged decisions such as to result in a finding that the 
veteran was entitled to receive a total disability rating 
prior to his death so as to qualify the appellant for receipt 
of benefits.  38 U.S.C.A. § 1318.  Accordingly, the 
appellant's claim must be denied.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in January 1998.  It further acknowledges 
that much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, consideration of the application 
of the change in law to the claim will be given.  See 
VAOPGCPREC 7-2003.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question, specifically 38 C.F.R. 
§ 3.22, was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77.  In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.

The Board notes that an additional change was made to 
38 C.F.R. § 3.22 in July 2000 to add the provision regarding 
prisoners of war.  See 65 Fed. Reg. 43,699-43,700 (July 14, 
2000).  However, this change did not affect the appellant's 
claim in any way, as the veteran was never a prisoner of war.  
Thus, to the extent there has been any change in the law or 
regulations relevant to the claim, the changes are not of the 
material type that altered the appellant's rights.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding the issue in this case, the Board has considered 
the applicability of the VCAA which became effective during 
the pendency of this appeal.  The Board has also considered 
the implementing regulations.  See Duty to Assist, 66 Fed. 
Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).  VA 
has stated that the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA.  66 Fed. Reg. 45,629.  

Under the VCAA, VA has a duty to notify the appellant and her 
attorney of any information and evidence needed to complete a 
claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
appellant has provided the necessary information to complete 
her claim for entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The appellant submitted her original claim in January 1998.  
The RO has continually worked with her to ensure that she has 
submitted the necessary evidence to substantiate her claim.  

In that regard, the RO provided the appellant with notice of 
the August 1999 rating decision that originally denied her 
claim for DIC benefits under 38 C.F.R. § 1318.  The appellant 
was informed that the veteran did not have a total disability 
for service-connected disability that would satisfy the 
requirements under the statute.

The RO issued a statement of the case (SOC) to the appellant 
in September 1999.  The SOC again informed the appellant that 
the evidence of record did not show that the veteran's 
disability ratings satisfied the statutory requirements to 
warrant the assignment of DIC benefits under 38 U.S.C.A. 
§ 1318.

The Board remanded the appellant's claim to have the RO 
consider the additional evidence and argument submitted in 
September 2000.  The appellant was also afforded the 
opportunity to supplement the record with additional evidence 
in support of her claim.

The RO issued supplemental statements of the case (SSOCs) in 
November 2001 and February 2002.  The SSOCs addressed the 
additional evidence added the record and continued the denial 
of the appellant's claim.

The Board notified the appellant of the temporary stay of 
adjudication of claims for DIC under 38 U.S.C.A. § 1318 in 
July 2003.  The case was then remanded by the Board in August 
2003 for adjudication of the appellant's CUE claims.  The 
appellant was afforded the opportunity to supplement the 
record with additional evidence in support of her claim.

The RO wrote to the veteran in February 2004 and notified her 
of the evidence/information needed to substantiate her claim 
and establish entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  She was told that she could submit any other 
information or evidence in support of her claim or identify 
the same and request the RO's assistance to obtain the 
information/evidence.  The appellant did not respond to the 
RO's letter of February 2004.

The RO issued a SSOC in April 2004 that addressed the 
appellant's claim of CUE in the four challenged rating 
decisions.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate her claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3).  The RO has assisted the 
appellant in the development of evidence from the onset of 
the claim.  The RO provided a copy of all of the records 
requested by the appellant's attorney in his submission of 
February 1998.  The Board notes that the appellant's claim 
was remanded in February 2001 and August 2003 and the 
appellant was afforded an opportunity to supplement the 
record with additional evidence in support of her claim.  She 
did not provide any additional evidence and did not identify 
any outstanding evidence for the RO to obtain on her behalf.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  The appellant has not 
alleged that there is any outstanding evidence that would 
support her contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).

In regard to the appellant's claim of CUE in the four 
challenged rating decisions, the Board notes that claims for 
CUE must be decided based on the evidence of record as they 
are based on a request for a revision of a previous decision.  
As such, the Court has held that the duties to assist and 
notify under the VCAA are not applicable to CUE claims.  See 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002).


ORDER

The appeal is dismissed without prejudice to re-filing of CUE 
claims.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



